 Case 8:20-cv-00872-MSS-AAS Document 1 Filed 04/15/20 Page 1 of 4 PageID 1



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

HOPE DEVIVO, on behalf of herself         )
And all other similarly situated,         )
                                          )
      Plaintiffs,                         )
                                          )
v.                                        )                         Case No. 8:20-cv-872
                                          )
ADAMS HOMES OF NORTHWEST                  )
FLORIDA, INC. and BRYAN ADAMS             )
                                          )
      Defendants.                         )
__________________________________________)

                          DEFENDANTS’ NOTICE OF REMOVAL

        PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, Defendants

ADAMS HOMES OF NORTHWEST FLORIDA, INC. and BRYAN ADAMS. (hereinafter

“Defendants”), remove this action from the Circuit Court for the Sixth Judicial Circuit, in and for

Pasco County, Florida to the United States District Court for the Middle District of Florida, Tampa

Division. As grounds for removal and for no other purpose, Defendants state:

        1.      On or about March 17, 2020, Plaintiff HOPE DEVIVO (“Plaintiff”) commenced

an action in the Circuit Court for the Sixth Judicial Circuit, in and for Pasco County, Florida,

captioned HOPE DEVIVO v. ADAMS HOMES OF NORTHWEST FLORIDA, INC. and BRYAN

ADAMS, Case No. 2020-CA-754 (the “State Court Action”).

        2.      Defendants were served with the Summons and Complaint in the State Court

Action on March 30, 2020.

        3.      Defendants are filing this Notice of Removal within thirty (30) days after service

of the Summons and Complaint. The date on or before which Defendants are required by law to




FP 37572511.1
 Case 8:20-cv-00872-MSS-AAS Document 1 Filed 04/15/20 Page 2 of 4 PageID 2



remove this action is April 29, 2020. Therefore, this Notice of Removal is timely filed under the

provisions of 28 U.S.C. § 1446(b).

        4.      The Circuit Court for the Sixth Judicial Circuit, in and for Pasco County, Florida is

located within the Middle District of Florida. Local Rule 1.02(b)(4). Thus, venue is proper in this

Court because it is the “district and division embracing the place where such [state court] action is

pending.” 28 U.S.C. §1441(a).

        5.      In accordance with 28 U.S.C. §1446(a) and Local Rule 4.02(b), a copy of the entire

court file in the State Court Action, including all pleadings and papers that have been filed and

served on Defendants in the State Court Action, is attached to this Notice as Exhibit A. Plaintiff

has not served upon Defendants any other process, pleadings, or orders.

        6.      Promptly upon filing this Notice of Removal, Defendants will give written notice

to Plaintiff’s counsel and will file a copy of this Notice of Removal with the Circuit Court for the

Sixth Judicial Circuit in and for Pasco County, Florida, as required by 28 U.S.C. §1446(d).

Attached to this Notice as Exhibit B is a copy of the Notice of Defendants’ Notice of Removal to

Federal Court which is being filed in the Circuit Court for the Sixth Judicial Circuit in and for

Pasco County, Florida.

                    This Court Has Original Federal Question Jurisdiction
                                 Over Plaintiff’s Complaint

        7.      This Court has original jurisdiction over Plaintiff’s Complaint because it alleges

violations of the Fair Labor Standards Act, as amended, 29 U.S.C. §§ 203(r), 203(s), 207

and 216(b), et seq. Pursuant to 28 U.S.C. § 1441(a), “[A]ny civil action brought in a State court

of which the district courts of the United States have original jurisdiction, may be removed by the

Defendants or the Defendants, to the district court of the United States for the district and division

embracing the place where such action is pending.”


                                                  2
FP 37572511.1
 Case 8:20-cv-00872-MSS-AAS Document 1 Filed 04/15/20 Page 3 of 4 PageID 3



                           This Court Has Supplemental Jurisdiction
                                  Over Plaintiff’s Complaint

        8.      Furthermore, this Court should exercise supplemental jurisdiction over Plaintiff’s

remaining claim alleging a count in violation of the Florida Minimum Wage, Florida Statutes

§ 441.109 and § 24, Art. X of the Constitution of the State of Florida. Pursuant to 28 U.S.C. §

1367(a), “… in any civil action of which the district courts have original jurisdiction, the district

courts shall have supplemental jurisdiction over all other claims that are so related to claims in the

action within such original jurisdiction that they form part of the same case or controversy under

Article III of the United States Constitution.” While the elements of Plaintiff’s federal claim and

state law claim are certainly not identical, all of Plaintiff’s claims involve the same facts,

occurrences, witnesses, and evidence, and thus, are so related that they form part of the same case

or controversy under Article III of the U.S. Constitution. This commonality is sufficient to satisfy

the constitutional minimum required by § 1367(a). See, e.g., Palmer v. Hosp. Auth. of Randolph

City, 22 F.3d 1559, 1566 (11th Cir. 1994).

        WHEREFORE, Defendants hereby give notice pursuant to 28 U.S.C. § 1446 of the removal

of this action from the Circuit Court for the Sixth Judicial Circuit in and for Pasco County, Florida,

to the United States District Court for the Middle District of Florida, Tampa Division, and request

that all further proceedings be conducted in this Court as provided by law.

Date: April 15, 2020.                  FISHER & PHILLIPS, LLP

                                               /s/Andrew Froman
                                               Andrew Froman, Esq.
                                               Florida Bar No.: 019429
                                               afroman@fisherphillips.com
                                               Brett P. Owens, Esq.
                                               Florida Bar No.: 0112677
                                               bowens@fisherphillips.com
                                               FISHER & PHILLIPS LLP
                                               101 E. Kennedy Blvd., Suite 2350


                                                  3
FP 37572511.1
 Case 8:20-cv-00872-MSS-AAS Document 1 Filed 04/15/20 Page 4 of 4 PageID 4



                                               Tampa, FL 33602
                                               Telephone: (813) 769-7500
                                               Facsimile: (813) 769-7501

                                               Attorneys for Defendants

                                 CERTIFICATE OF SERVICE

        I hereby certify that on April 15, 2020 I electronically filed the foregoing with the Clerk of

the Court using CM/ECF. I also certify that the foregoing document is being served this day on

all counsel of record via transmission of Notices of Electronic Filing generated by CM/ECF or via

electronic mail.

William Sheslow, Esq.
Thomas J. Jerla, Esq.
Whittel & Melton, LLC
11020 Northcliffe Blvd
Spring Hill, FL 34608
will@thefllawfirm.com
tjerla@thefllawfirm.com
jwalsh@thefllawfirm.com
pls@thefllawfirm.com

Attorneys for Plaintiff

                                                       /s/Andrew Froman
                                                       Attorney




                                                  4
FP 37572511.1
